Citation Nr: 0031774	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during military 
service.

4.  There is no credible evidence confirming the veteran's 
alleged in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or caused by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as being caused by a motor vehicle accident during 
active service in Germany.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO has substantially complied 
with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran was 
advised on several occasions of the additional evidence 
required to substantiate his claim, and the RO made all 
reasonable efforts to secure the records necessary to 
adjudicate the veteran's claim.  The hearing officer informed 
the veteran of the necessary evidence and the RO informed the 
veteran when it determined that it could not acquire the 
records to verify his stressor.  Finally, the veteran 
responded to the RO's communications with additional evidence 
and argument, therefore curing (or rendering harmless) any 
notification omission by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by a VA compensation examination performed in 
October 1997, which is described below.  Therefore, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In relation to the present appeal, the RO informed the 
veteran of the evidence necessary to prove his claim for PTSD 
by letter dated July 1997.  The following month, the veteran 
responded that he was deployed from Fort Hood, Texas to 
Germany for a Reforger exercise in September 1987.  While 
there, he killed two German civilians when his 5 ton Army 
truck collided with their automobile.

The veteran's DD 214 (Certificate of Release or Discharge 
from Active Duty) documents no foreign service.  Likewise, 
the veteran's service personnel records reflect that he was 
assigned to HHC III Corps, Fort Hood, Texas from March 1987 
until May 1988, when he was transferred to Fort Lewis, 
Washington.  The service medical records show that the 
veteran received dental care at Fort Hood on August 7 and 13, 
1987, and November 5, 1987.  He also received care for a 
genitourinary complaint on August 26, 1987, and October 2 and 
5, 1987.  The remainder of the service medical records 
includes no history, complaints, or findings related to a 
motor vehicle accident or a psychiatric disability.

During a VA examination in October 1997, the veteran reported 
that his unit was sent to Germany for an extended field 
exercise in September 1987.  He claimed that, while making a 
left turn in his Army truck, he was struck by an automobile 
and an elderly German couple was killed.  Other members of 
his unit witnessed the accident and a Captain [redacted] was in 
the truck with him.  After the accident, he had intrusive 
thoughts, felt like he was in a trance, and talked back to a 
superior.  He was sent back to the United States without his 
unit.  He presently continued to have difficulty 
concentrating and intrusive thoughts.  While relating the 
story, the veteran was tearful, anxious, and despondent.  He 
was diagnosed with PTSD and major depressive episode.

In November 1997, the veteran submitted a picture of a duffel 
bag with "7068 HHC III Corps CEC 18" printed on it.  There 
was no name on the bag, but "7068" are the last four digits 
of the veteran's Social Security number.  The veteran claimed 
that the duffel bag was from Operation Reforger and that 
"CEC 18" was a location code for Germany.

The veteran appeared for a personal hearing before the RO in 
July 1998.  The hearing officer informed the veteran that 
representation was available but the veteran stated that he 
wished to continue without a representative.  The hearing 
officer explained that the VA had a duty to assist the 
veteran in the development of his claim and that the claim 
had been denied thus far due to the lack of a verified 
stressor. The hearing officer informed the veteran that he 
needed evidence that the accident occurred and that 
statements from people who were present at the time were very 
important.  The hearing officer also recommended that the 
veteran acquire statements from his family.

The veteran testified that he was assigned to Headquarters 
Company USAG III Corps, Fort Hood, Texas at the time of the 
alleged accident.  The accident may have happened in 
September or October 1987.  He claimed that he hit a burgundy 
80 series Mercedes Benz and his gas tank was damaged.  
Several people from the veteran's unit were present because 
they were in a convoy.  German police responded to the scene 
and the veteran's executive officer, by the name of [redacted], 
[redacted], or [redacted], handled everything.  His unit commander 
was Major [redacted] and his First Sergeant was named Smolen.  
The veteran was taken from the scene.  The veteran stated 
that he had received no treatment for PTSD.  The veteran's 
wife testified that she did not know him at the time of the 
accident.

In July 1998, the RO requested information from the Commander 
of HHC/USAG III Corps at Fort Hood (Commander), National 
Archives and Records (Archives), and the U.S. Army Service 
Center for Research of Unit Records (USASCRUR).  The 
Commander responded with copies of service personnel records 
that failed to show that the veteran was assigned to Germany.  
The Archives responded that the RO should contact the Command 
Historian.  The RO thereafter requested information from the 
Command Historian.  In November 1999, the Command Historian 
recommended that the RO contact the III Corps history office.  
The RO did so, but the Corps Historian recommended that the 
RO contact the Personnel Center in St. Louis.  However, the 
RO indicated that it had already done so, with a negative 
response.

In May 1999, the veteran's father submitted a statement that 
his son informed him of a vehicle accident with the 
possibility of fatalities while on maneuvers in West Germany.  
He stated that he never received confirmation from any other 
source.  In August 1999, the RO informed the veteran of the 
difficulty it was having in obtaining records and requested 
information regarding alternative sources or any records that 
the veteran may have.  In March 2000, the RO issued an 
administrative decision that the records were unavailable and 
provided notification to the veteran.

In April 2000, the veteran stated that he had talked to a 
Sergeant at Fort Hood and had been told that his records were 
too old to be retrieved.  He also provided the names of 
several men who were in his unit.  The veteran submitted a 
copy of a January 1990 leave and earnings statement and 
claimed that he wrote a check while in Germany from the 
listed bank account number.  The veteran also submitted a 
diagram of how the alleged accident occurred.

The veteran's friend submitted letters in April and June 2000 
in which she stated that she met the veteran when he returned 
from Reforger to Fort Hood in October 1987.  At that time, he 
told her that he had been involved in an accident with a 
military vehicle and killed two civilians.

The veteran submitted a statement in May 2000 in which he 
stated that he deployed in late August 1987 to Hohensfels, 
Germany.  He essentially repeated the information regarding 
the alleged accident.  He claimed that he wrote statements 
about the accident but no further investigation was 
performed.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against a grant of service 
connection for PTSD.  The veteran has submitted only his 
testimony as proof of the alleged stressor.  The statements 
from the veteran's father and friend only relate what they 
were told by the veteran and the veteran's father clearly 
stated that the incident was never confirmed by another 
source.  The veteran's lay statements, by themselves, are not 
enough to establish the occurrence of the alleged stressor, 
and the record must contain credible evidence which 
corroborates the stressor.  See 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.304(d),(f) (2000); Gaines 
v. West, 11 Vet. App. 353, 357-358 (1998).

The veteran's DD 214 and personnel records do not confirm his 
assignment to Germany or the occurrence of any motor vehicle 
accident involving the deaths of German citizens.  The 
service medical records reflect treatment rendered at Fort 
Hood during the relevant time period.  The veteran claimed 
that other members of his unit witnessed the accident and he 
reported the names of men in his unit; however, he has 
provided no statements from witnesses to the accident.  The 
RO requested information from all reasonable sources but was 
unable to secure any verification of the veteran's alleged 
stressor.  The record is devoid of any treatment records for 
PTSD.  Therefore, in the absence of a verified stressor, the 
benefit sought on appeal must be denied.



ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
      Board of Veterans' Appeals



 
- 6 -


- 1 -


